     Case 3:09-cv-01388-L Document 29 Filed 08/27/20                Page 1 of 2 PageID 148



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

EDWARD EUGENE CADE,                               §
                                                  §
         Movant,                                  §
                                                  §
v.                                                §      Civil Action No. 3:09-CV-1388-L
                                                  §      (Criminal Action No. 3:05-CR-139-L)
UNITED STATES OF AMERICA,                         §
                                                  §
         Respondent.                              §

                                              ORDER

        On August 3, 2020, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 28), recommending that Movant Edward Eugene Cade’s (“Movant”) pro se motion for relief

from judgment under Federal Rule of Civil Procedure 60 (Docs. 23 & 25) be construed as a

successive motion to vacate, set-aside, or correct his sentence under 28 U.SC. § 2255 and

transferred to the United States Court of Appeals for the Fifth Circuit. No objections to the Report

were filed.

        When a post-conviction motion is deemed successive, the district court lacks subject matter

jurisdiction unless a panel of Fifth Circuit judges allows the successive motion to proceed. After

reviewing the pleadings, file, record in this case, and Report, the court determines that the findings

and conclusions of the Magistrate Judge are correct, and accepts them as those of the court.

Accordingly, the court construes Movant’s Rule 60 motion (Docs. 23 & 25) as a successive motion

to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. The court, therefore, lacks

subject matter jurisdiction to entertain this action and directs the clerk of court to transfer the

action to the United States Court of Appeals for the Fifth Circuit for determination.



Order – Page 1
   Case 3:09-cv-01388-L Document 29 Filed 08/27/20            Page 2 of 2 PageID 149



       It is so ordered this 27th day of August, 2020.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
